EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ralph Trementozzi on 29 July 2021.
The application has been amended as follows: 
In the Specification:
In replacement paragraph [0080], 11th line therein, --an-- has been inserted after “in”.
In replacement paragraph [0262], 5th line therein, “mode(s):” has been rewritten as --modes(s)”--; 7th line therein, “be” substantially” has been rewritten as --be “substantially--.
In replacement paragraph [0274], 6th line therein, “FIG>” has been rewritten as --FIG.--.
In replacement paragraph [0292], “west is left, east is right, north is up, and south is down” has been rewritten as --west (W) is left, east (E) is right, north (N) is up, and south (S) is down--.
In replacement paragraph [0317], “FIGs. 1-20” has been rewritten as --FIGs. 1-4, 5A, 5B, 6-8, 9A, 9B, 10A, 10B, 11-15, 16A, 16B, 17A, 17B, 18A-18W, 19A-19O, 19P1-19P8, 19Q1-19Q3, 20A-20F--.
In the Title:
informal examiners amendment to better reflect the claimed invention. The amended title reads as follows: --Injection molded dielectric antenna formed with an antenna mold that compensates the dielectric during curing--.
Claims 1-9; 10-15; 16-20 are allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee